The judgment of the court was pronounced by
Rost, J.
This action was instituted upon a note not negotiable. There was a judgment by default, which, after the legal delays, was made final, and the defendant appealed.
The defendant has pleaded in this court the prescription of five years, and has assigned the following grounds of error in the judgment: 1st. That she was not served with a copy of the petition and citation, as required by law. 2d. That the judgment decrees the defendant to pay interest from the 1st of January, *1481843, when the law only allows, and the plaintiff only claims, interest from the judicial demand, which was subsequent to that date.
She prays that the cause be remanded for further proceedings.
The note not being -negotiable is not subject to the prescription of five years, under art. 3505 of the code.
The return of the sheriff on the citation is as follows: “Received 21st day of March, 1849, and served on the 28th day of the same month and year, by handing a certified copy of the within citation and of the petition to Mrs. Seale, a free white -person, above the age of fourteen, living and residing at the domicil of the defendant, she being absent at the time. Same. Anderson, Sheriff.
The sheriff does not state that the service was made at the domicil of the defendant. Under art. 201, C. P., the omission is fatal. Huntstock v. His Creditors, 10 L. R. 488. State v. Johnson et al., 12 L. R. 550. Ballard et al. v. Leeds Administrator, 14 L. R. 212.
If the service had been regular, there was error in the judgment in this, that interest should only have been allowed from the judicial demand.
It is therefore ordered, that the judgment in this case be reversed, and the case remanded for further proceedings according to law; the plaintiff and appellee paying the costs of this appeal.